Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims:


1. Claims 1-8, 11-13, 15-24, 27-29, 31- 36 are allowed in this Office Action.

2. Claims 9, 10, 14, 25, 26, 30 are canceled.

3. Claims 33-36 are newly added.

5. Claims 1, 12, 17, 28 are amended.

REASONS FOR ALLAOWACE

The following is the examiner’s statement of reason for allowance:
The Independent claims 1, 12, 17, 28 among other things teach a method comprising: determining, by a mobile device, a sharing event with a set of recipient devices that are in peer-to-peer wireless communication range of the mobile device; generating, by the mobile device, a transient user profile based on the sharing event, the transient user profile including user profile information comprising one or more data fields labeled with a security tag that defines a subset of recipient devices in the set of recipient devices that are authorized to receive the user profile information, wherein the transient user profile is configured by the mobile device to be deleted from the recipient device of the subset of recipient devices after the recipient devices moves a specified distance from the mobile device; and broadcasting, by a wireless transceiver of the mobile device, the transient user profile to the subset of recipient devices.

The Prior art does not teach the cited limitation.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449